19-50900-cag Doc#248 Filed 01/22/20 Entered 01/22/20 15:31:46 Main Document Pg 1 of
                                        12



                              IN THE UNITED STATESANKRUPTCY COURT

                                 FOR THE WESTERN DISTRICT OF TEXAS

                                        SAN ANTONIO DIVISION



  IN RE                                                §

                                                       §         CASE NO. 19-50900-CAG

  LEGENDARY FIELD EXHIBITIONS, LLC,                    §

                                                       §         CHAPTER7

  DEBTOR                                               §




  LEGENDARY FIELD EXHIBITIONS, LLC,                        §

                                                           §

                    Plaintiff,                             §

                                                           §

                                                           §

  TECOVAS, INC.         and                                §

  MAJORMEDIA, INC.                                         §

                                                           §

                   Defendants,                             §



                                  PLAINTIFF'S ORIGINAL COMPLAINT




          COMES NOW Randolph N. Osherow, Chapter 7 Trustee for the bankruptcy estate of Legendary



  Filed Exhibitions, LLC and files this Original Complaint against Tecovas, Inc. and MajorMedia, Inc. for



  breach of contract.




                                                      I.


               JURISDICTION AND VENUE AND CONSTITUTIONAL AUTHORITY



          I.      The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 1334.



  This action is a core-proceeding pursuant to 28 U.S.C. § 157 (b)(2) (A) and (0).



          2.      Venue is proper in this District pursuant to 28 U.S.C. § 1409(c).



          3.      The Trustee consents to the entry ofa final judgment by this Court in this matter.




                                                      II.



                                                 PARTIES


          4.      Plaintiff, Randolph N. Osherow ("Trustee") is the duly-appointed Chapter 7 trustee for the



  bankruptcy estate of the Debtor.   Trustee may be served with pleadings and process in this Adversary



  Proceeding through his undersigned counsel.
19-50900-cag Doc#248 Filed 01/22/20 Entered 01/22/20 15:31:46 Main Document Pg 2 of
                                        12



           5.       Defendant, Tecovas, Inc. ("Tecovas"), is a Delaware corporation doing business in Texas



  as Tecovas Boots, Inc. and may be served via its registered agent, The Mangold Group, CPA, PC.



           6.        Majormedia is a corporation which may be served by First Class Mail at 5 1 5          Center,



  Scranton, PA 1 8 5 0 3 .




                                                        III.


                                          FACTUALBANKGROUND




           7.       Legendary Field Exhibitions,    LLC    ("Legendary"   or "Debtor")   is   a Delaware   limited



  liability company and filed its petition for voluntary relief under Chapter 7 on April 17, 2019.      The case



  was assigned case number 19-50900, the lead case in six consolidated bankruptcies.



           8.       Legendary did business as and operated as the Alliance of American Football ("AAF").



  The AAF was engaged in presenting professional football competitions in several American media markets



  beginning in February and ending in April, 2019.     The games were televised on broadcast networks and the



  through media streaming.



           9.        Tecovas in writing authorized Majormedia, Inc. as its agents on Tecovas' behalf to solicit



  rates and contract to place media adverstisements, including on television and internet.     A true and correct



  copy of the written Authorization is attached hereto as Exhibit "A" and is incorporated by reference for any



  and all purposes.



           10.       Defendant, Tecovas, through its authorized agent, Majormedia, Inc., solicited a contract to



  advertise the business and goods ofTecovas during AAF game broadcasts during the the 2019 season.



           11.       Debtor made a proposal to Tecovas for $41,600.00 for Live In-Game Commercial Media



  and $12,500.00 for Custom Feature/Integration Added Value.         The total advertisement package actually



  provided for the benefit for Tecovas was        $54,100.00.   At Defendants'   request, the Debtor provided



  advertisements, for the benefit of Defendants Tecovas, through various networks for the period March 16,



  2019 through March 3 1 , 2019.     The Debtor kept a systematic record of the advertising spots run and the



  amounts owed attributable to those spots.       The Debtor invoiced those amounts to Tecovas through its
19-50900-cag Doc#248 Filed 01/22/20 Entered 01/22/20 15:31:46 Main Document Pg 3 of
                                        12



  authorized agent, Major Media.               A true and correct copy of the invoice for those services and the dates



  therefor is attached hereto as Exhibit "B" and is incorporated by reference for any and all purposes.



              12.         Despite demand, Debtor has not been paid for the advertising services provided to Tecovas.



  On information and belief, Tecovas transmitted funds to its authorized agent sufficient to pay and for the



  payment of amounts owed to Debtor and Majormedia assumed responsibility for payment.                               Defendant



  Majormedia, assured Debtor that Debtor's invoices would be paid, but failed to pay the invoices when due.



  The invoices have not been paid as of the date of the filing of this Complaint.



              13.         Plaintiff's action is founded upon a claim for services, and is a claim for liquidated money



  demanded.




                                                                IV.



                                                 CONDITIONS PRECEDENT


              1 4.        All conditions precedent to Plaintiff's claims against the Defendants have occurred, been



  performed, satisfied, or otherwise fulfilled.




                                                                v.

                                                     ATTORNEY'S FEES




              15.         Under Texas las Plaintiff is entitled to recover its reasonable and necessary attorney's fees



  in   its   prosecution     of this   case.   Plaintiff retained   counsel,   who   has   presented    Plaintiffs   demand   to



  Defendants.          Defendants have not tendered the amount owed within                 30   days   of when the claim was



  presented.         Plaintiff submits to the Court that the following amounts of attorney's fees represent reasonable



  payment for performance of its attorney's services.




              WHEREFORE, Plaintiff prays that the Court enter judgment in its favor and against Defendants



  and award Plaintiff judgment in the amount of $54,100.00 plus reasonable attorney's fees and for any and



  all other relief to which he may show himself justly entitled.
19-50900-cag Doc#248 Filed 01/22/20 Entered 01/22/20 15:31:46 Main Document Pg 4 of
                                        12



                                                      Respectfully submitted,




                                                      BARRETT DAFFIN FRAPPIER


                                                      TURNER & ENGEL, LLP


                                                      By: Isl Steve Turner


                                                          Steve Turner (SBN 20341700)

                                                          Brian S. Engel (SBN 00789279)

                                                          3 809 Juniper Trace, Suite 205

                                                          Austin, Texas 78738

                                                          Telephone: (512) 687-2502

                                                          stevet@bdfgroup.com



                                                      ATTORNEYS FOR RANDOLPH N. OSHEROW,

                                                      CHAPTER 7 TRUSTEE




                                       CERTIFICATE OF MAILING



          By my signature below, I hereby certify that on the 22nd day of January, 2020, a true and correct

  copy of the foregoing Complaint was served upon all parties listed on the attached mailing matrix via

  regular First Class Mail.




          Tecovas, Inc. ("Tecovas"),

          C/0 its registered agent, The Mangold Group, CPA, PC.

          4201 Bee Caves Rd, Suite A-200

          Austin, Texas 78746



          Majormedia, Inc.

          220 Liinden St,

          Scranton, PA 1 8 5 0 3 .




                                                      Isl Steve Turner


                                                      Steve Turner
     19-50900-cag Doc#248 Filed 01/22/20 Entered 01/22/20 15:31:46 Main Document Pg 5 of
                                             12


A Bounce Above                              AAF-ARJZONA HOTSHOTS                  Aflanny Inc.
13745 Lyall PI                              Park Place Printing, Inc.             P.O. Box 233
Lakeside, CA 92040~4823                     535 W Baseline Rd., Ste 104           Rancho Santa Fe, CA 92067~0233
                                            Mesa, AZ 85210




AIRZONA BOARD OF REGENTS                    ALAN J SNYDER                         Ali, Salene
ARIZONA STATE UNIV                          3315 Falling Creek                    110 Sunnyland Dr
C/O ROBERT CHARLES JR                       San Antonio, TX 78259                 San Antonio, TX78228-2915
ONE SOUTH CIillRCH AVB SUITE 2000
TUCSON, AZ 85701


ALPHA ENTERT AJNMENT, LLC                   ANGELA CATES                          Annotti, Mark
cloARTOUSH VARSHOSAZ                        27022 Foggy Meadows Street            2170 FAIRMONT CIRCLE
K&L GATES, LLP                              San Antonio, TX 78260                 ORLANDO, FL 32837-6789
1717 MAIN STREET, #2800
DALLAS, TX 75201


ANTHONY IillRST                             APRJL SCHULZE                         Aramark Sports and Entertainment Services, L
4716 Valdina Way                            10627 Larch Grove St.                 C/O DUANE MORRJS LLP
San Diego, CA 92124~2433                    Helotes, TX78023                      JARRET P HITCHINGS
                                                                                  222 DELAWARE AVE SUITE 1600
                                                                                  WILMINGTON, DE 19801
                                                                                  Philadelphia, PA 19103~3041

Arizona Department of Revenue               ATLANTA JOURNAL CONSTITUTION          AY Productions LLC
2005 N Central Ave, Suite 100               c/o Szabo Assoc. Inc.                 1334 Park View Avenue #250
Phoenix, AZ 85004~ 1546                     3355 Lenos Rd NE Suite 945            Manhattan Beach, CA 90266·3751
                                            Atlanta, GA 30326




Big Fogg, Inc.                              bluemedia                             BPM Concerts, LLC dba Ballpark Music
42095 Zero Dr. UnitA2                       Gallaghers & Kennedy                  1045 Crossvine Rd.
Temecula, CA 92590~3747                     Joe Cottemlan                         Roswell, GA 30075~3886
                                            2575 E Camelback Rd Suite I LOO
                                            Phoeniz, AZ 85016


Broadway Media, LLC dba KXRK, KEGA, KYMV.   Buck's Bags Inc.                      BYRON JONES
KUUU, KUDD, KALL, KOVO                      2401 West Main St.                    113 MOSELEY AVB
50 West Broadway #200                       Boise, ill 83702~4845                 EATONVILLE, FL32751
Salt Lake City, UT 84101·2024




CaliVenture Party Rentals                   Callaway, Rob                         Campbell Clinic Orthopedics
5562 Las Alturas Terrace                    12644 Brite Ranch                     1400 South Germantown Road
San Diego, CA 92114-5316                    San Antonio, TX 78245-3218            Gennantown, TN 38138~2205




Carroll, William                            CBT CREATIVE BROADCASTIN TECHNIQUES   CENTITRY LINK COMMUNICATIONS, LLC
1285 Burgundy Court                         15 Charles Place                      1025 El Dorado Blvd., Bankruptcy Legal
Oviedo, FL 32766~6686                       Closler, NJ 07624                     Broomfield, CO 80021




CHRJS MUFFOLETO                             Cliff Kleen Athletic                  CLYDE SNOW & SESSIONS PC
2781 Wassum Trail                           4480 Varsity Dr                       20 I SOUTH MAIN STREET SUITE 1300
Chuluota, FL 32766                          Ann Arbor, MI 48108~5007              SALT LAKE CITY, UT 84111
     19-50900-cag Doc#248 Filed 01/22/20 Entered 01/22/20 15:31:46 Main Document Pg 6 of
                                             12


CMAXIII Entertainment! Charles Sloan Jr.   Coisell, Rick                                  COMMONWEALTH OF PENNSYLVANIA
24245 Wilderness Oak Apt #3310             3128 Guilitoy Ave                              Attn: Deb SecrestlLaborlInd Dept
San Antonio, TX 78258-7861                 San Diego, CA 92117-2540                       Collections Support Unit
                                                                                          651 Boas Street, Rm 925
                                                                                          Harrisburg,PA 17121


Contemporary Services Corporation - CSC    Coronado, Roberto                              Cortez Liquid Waste Services
17101 SuperiorSt.                          8034 Myrtle Glade                              19540 S US Highway 281
Northridge, CA 91325-1961                  Converse, TX 78109-3275                        San Antonio TX 78221w9729




Cottrell, Theodore                         Cox Media LLC San diego dba Cox Media - West   COX MEDIA SAN DIEGO
4580 Regency Trace,                        P.O Box 50456                                  c/o Szabo Associates, Inc.
Atlanta, GA 30331·6832                     Los Angeles, CA 90074-0456                     3355 Lenox Rd NE Suite 945
                                                                                          Atlanta, GA 30326




CYNTHlA FRELUND                            DANIEL K WARD                                  DANNY RHINEHART
c/o AARON C SMITH                          8431 Cheyenne Pass                             I 1476 Willow
& STEPHEN J HUMENIUK                       San Antonio, TX 78254                          Windermere, FL 34786
LOCKE LORD LLP
111 SWACKERDR
CHICAGO, 1L 60606

Datatix Systems dba Smith'sTix             David S Pottrock Revocable Trust               Davis, Chrystal
335 West Bugatti Drive                     201 SpearSt, Ste 1750                          1017 MargolLn
Salt Lake City, UT 84115-2521              San Francisco, CA 94105-1699                   Lake Wales, FL 33853-2732




Decker, Shawn                              DENISE DELOACH                                 DONNA WINFREY
17525 Silver Creek Ct                      13214 Vista del Mundo                          2980 Cordie Lee Lane
Clermont, FL 34714-5825                    San Antonio, TX 78216                          Germantown, TN 38138-8184




Down In Front Productions, LLC             Downey, Carolyn                                Dr Jill's Foot Pads, mc.
1318 Alford Ave, Suite 201                 7450 Olivelas Avenue                           384 S Military Trail
Hoover, AL 35226-3161                      Apartment 40                                   Deertleld Beach, FL 33442-3007
                                           La Jolla, CA 92037-4924




ED MCCLURE                                 EDWARD LEPP DBA LEPPSDESIGN, LLC               EM Printing, LLC
1610 CR 323                                320 NORTH SHADOWWOOD DRIVE                     3081 Bartlett Corporate Dr.
Jourdanton, TX 78026                       ST. AUGUSTINE, FL 32086                        Bartlet~ TN 38133-8943




Embassy Suites by Hilton South Jordan      Embassy Suites San Antonio Riverwalk Downtow   EMILY MORGAN, LLC
Salt Lake City                             125 East Houslon St.                           705 EAST HOUSTON STREET
10333 South Jordan Gateway                 San Antonio, TX 78205-2247                     SAN ANTONIO, TX 78205
South Jordan, UT 84095-3954




ENTERPRlSE NEWS GROUP                      Estrada, Letty                                 Evangelist, John
825 N 300 WEST                             535 W Olmos Dr                                 2669 Eltinge Drive
SillTENE220                                San Antonio, TX 78212-1862                     Alpine, CA 91901-2240
SALT LAKE CITY, UT 84103
      19-50900-cag Doc#248 Filed 01/22/20 Entered 01/22/20 15:31:46 Main Document Pg 7 of
                                              12


F&F Productions                        Fidelis Bookkeeping And Payroll Services      Fikes, Bruce
14333 Myerlake Circle                  812 N Pacific St                              113 W Huff Ave
Clearwater, FL 33760-2839              UnitC                                         San Antonio, TX 78214-2129
                                       Oceanside, CA 92054-1967




Fisher, Jason Zone                     Five Marketing & Management LLC               Florida Medical Distributors, LLC
128 South Kikea Drive                  925 B Street #603                             123 Barrier Isle Drive
Los Angeles, CA 90048-3526             San Diego, CA 92101-4628                      Ormond beach, FL 32176-2243




Flying V Group                         Foot Management, Inc.                         Ford, Steve
2051 Placentia Ave_                    7201 Friendship Rd.                           3275 Madison Ave
Costa Mesa, CA 92627-3405              Pittsville, MD 21850-2039                     San Diego, CA 92116-4450




FRANcmSE TAX BOARDBANKRUPTCY SECTION   Franklin, Donna                               FRESH CONCEFTS LLC
MS A340                                6050 Brunswick Rd                             49 Research Drive
PO BOX 2952                            Lakeland, TN 38002·6945                       Milford, CT 06460
SACRAMENTO, CA 95812-2952




Gage, Christina                        GARY HORTENSTINE                              Gelvin, Eric
13021 Shenandoah Dr.                   1353 Old Virginia Ct.                         4354 E Sandia St.
Lakeside, CA 92040-3333                Marietta, GA 30067                            Phoenix, AZ 85044




Georgia State University Athletics I   Georgia State University dba GSU Panther Di   Glick, Rush
Georgia State University Stadium       55 Gilmer Streel Room 318                     1651 Vann Court
755 Hank Aaron Dr.                     Atlanta, GA 30303                             EI Cajon, CA 92020-2236
Atlanta, GA 30315-1120




Goddard, John                          Green, Nicholas                               GREY SEAL PUPPETS
1833 Wind Willow Road                  18626 Creekside Pass                          POBOX 12
Belle Isle, FL 32809·6859              San Antonio, TX 78259-3306                    MCCLELLANVILLE, SC 29458




Hamilton, Michael                      Hands on Atlanta                              HEATHERJPANKO
2349 N. Atwood Circle                  CIO Kll.,PATRICK TOWNSEND & STOCKTON LLP      STUTZMAN BROMBERT ESSERMAN & PLIFKA
Mesa, AZ 85207-2490                    1100 PEACHTREE STREET NE SmTE 2800            2323 BRYAN ST SUITE 2200
                                       ATLANTA,GA30309                               DALLAS, TX 75201




Hernandez, Jose                        High Rise Audio                               Hog Wild
1681 san altos                         6783 S 2300 E                                 c/o R SHERWOOD
Lemon Grove, CA 91945-3929             Salt Lake City, UT 84121-3121                 EVANS PETREE PC
                                                                                     1291 ruLLYST
                                                                                     1715 AARON BRENNER DR #800
                                                                                     MEMPHlS, TN 38107

Hyatt Regency Riverwalk San Antonio    ICM Partners - Terrell Davis                  iHeartMedia Ent. Inc.
123 Losoya                             10250 Constellation Blvd 31 st floor          c/oHerzlich & Blum, LLP
San Antonio, TX 78205·2688             Los Angeles, CA 90067-6231                    15760 Ventura Boulevard
                                                                                     Suite 700
                                                                                     Encino,CA91436
     19-50900-cag Doc#248 Filed 01/22/20 Entered 01/22/20 15:31:46 Main Document Pg 8 of
                                             12


JACK DONALD SIDES II            JACK KNIGHT ELECTRICAL             JAMES PATRICK GLEASON
5621 BillTERCUP LANE            11625 RAINBOW RIDGE                1237 Union Club Drive
MCKINNEY, TX 75070              HELOTES, TX 78023                  Winter Garden, FL 34787




Jeff Knight Electrical          JENNIFER L WHITMORE                JENNIFER MONN
11625 Rainbow Ridge             6022 Spring Time                   3597 Gatlin Place Circle
Helotes, TX 78023-4406          San Antonio, TX 78249              Orlando, FL 32812




Joe Bosack                      JOHN R RICHARDSON                  JOHN ROUNDTREE
1661 Oak Road                   13100 Hissen Ridge Ln              9188 Mudville Rd.
Pottsville, PA 17901-3209       Clennonth, FI 34715                Millington, TN 38053




JONATHAN HODGINS                Ju1eyna, LLC dba Exhibit Experts   KCYYIKlSSIKTKX RADIO
1334 Baur Boulevard             4012 East Broadway                 CIO SZABO ASSOC INC
St. Louis, MO 63132             Suite 307                          3355 LENOX RD NE SUITE 945
                                Phoenix, AZ 85040-8800             ATLANTA, GA 30326




KENS TELEVISION                 KFMB TELEVISION                    Knuckey, Thomas
CIO SZABO ASSOC INC             CIO ZSABO ASSOC INC.               310 W Hornbeam Dr
3355 LENOX RD NE SUITE 945      3355 LENOX RD NE, SUITE 945        longwood, FL 32779-2533
ATLANTA, GA 30326               ATLANTA, GA 30326




Kohlhausen, Susan               KPNX TELEVISION                    KRLVIKOMPIKBAD RADIO
5918 Tivoli Gardens Blvd        CIO SZABO ASSOC INC                CIO SZABO ASSOC
Orlando, FL 32829-7704          3355 LENOX RD NE SUITE 945         3355 LENOX RD NE SUITE 945
                                ATLANTA, GA 30326                  ATLANfA, GA 30326




Ladds                           LAMAR                              Lamar Advertising
6881 Appling Fanus Parkway      P.O Box 96030                      1600 Century etr Pkwy #104
Memphis, TN 38133-4713          Baton Rouge, LA 70896-9030         Memphis, TN 38134-6100




LATHROP GAGE                    LATHROP GAGE                       Law Enforcement Specialists Inc
RAYMOND URBANIK                 WENDI ALPER PRESSMAN               PO Box 11656
2101 CEDAR SPRINGS RD           770 I FORSYTH BLVD SUITE 500       Glendale, AZ 85318-1656
SUITE 1400                      ST LOUIS, MO 63105
DALLAS, TX 75201


LAWRENCE D PARK109 OAKWOOD DR   La:zser Down LLC                   LEWIS CONSULTING
CUMMIMG, GA 30040               4528 w. 140th Street               11317VIAPLAYA DE CORTES
                                Leawood, KS 66224-3591             SAN DIEGO, CA 92124




Lopez, Jake                     Mabry, Ashaad                      Major Promotions
8922 Summer Trail               21302 Encino Commons #9204         3517 Spring Valley Court
San Antonio, TX 78250-2613      San Antonio, TX 78259              Mountain Brook, AL 35223-1467
     19-50900-cag Doc#248 Filed 01/22/20 Entered 01/22/20 15:31:46 Main Document Pg 9 of
                                             12


MANUEL RAMIREZ                         Markey, JOM & Teresa                           Marriott Hotel Services Inc DBA Scottsdale
22702 Sabine Summit                    5508 Redhmd Dr                                 Marriott at McDowell Mountains
San Antonio, TX 78258                  San Diego, CA 92115~2215                       JOM C Josefsberg
                                                                                      12740 Hillcrest Rd #240
                                                                                      Dallas, TX 75230


MARRIOIT INTERNATIONAL INC.            Mason, Thomas                                  Masque Sound & Recording DBA Professional
John C. Josefsberg                     7777 Glen American Apt 349,                    Wireless Systems
12740 Hillcrest ReI suite 240          Dallas, TX75225-1840                           21 E Union Ave
Dallas, TX 75230                                                                      East Rutherford, NJ 07073-2127




Matthies, Mason                        May\vald, John                                 Mclain, Nick
PO Box 732                             39 Walnut Grove Road                           3753 e fairfield st
Rancho Santa Fe, CA 92067·0732         Boerne, TX 78006-6222                          mesa, AZ 85205·4969




Medial, Inc. dba m2                    MIND OVER 1ffiDIA LLC                          MMS MEDIA LLC
1 Bridge St.                           15212 N 53RD STREET                            11872 REAGAN STREET
Suite 215                              SCOTTSDALE, AZ 85254                           LOS ALAMITOS, CA 90720
Irvington, NY 10533-1629




Mobile Modular                         Morris, Colin                                  Moxley, Trae J.
NIEL BANSRAJ                           152 NE 167 Street                              PO Box 1252,
5700 LAS POSITAS RD.                   Suite 403                                      Carbondale, CO 81623-1252
LIVERMORE, CA 94550                    Miami, FL 33162-3400




MUirbrook, Richard                     Murray, Aaron                                  Nationwide Referral Company, Inc. dba Apartm
2433 Hansen Meadows Drive,             CIO ELEMENT SPORTS                             Relocation Center
Syracuse, UT 84075-9368                3180 NORTH POINT PKWY SUITE 106                118 [8 Wurzbach Rd.
                                       ALPHARETTA, GA 30005                           San Antonio, TX 78230-2710




NBCUNIVERSAL :MEDIA LLC                nerdmatics                                     NICOLAS LARlOS
30 Rockefeller Plaza(1221 Campus)      8149 Santa Monica Blvd                         206 Cork Way
New York, NY 10112                     #404                                           Davenport, FL 33897
                                       West Hollywood, CA 90046-4912




North Carolina Department of Revenue   OFFICE DEPOT                                   Oilier, Lori
BANKRUPTCY UNIT                        6600 N MILITARY TRAIL, S416N                   31459 Sonoma Lane
POBOX 1168                             BOCA RATON, FL 33496                           Temecula, CA 92591-2116
Raleigh, NC 27602-1168




Outdoor America Images, Inc. OAI       PATRICK A. HARRINGTON                          PATRICK H AUTRY
4545 W Hillsborough Ave                PO Box 1019                                    (DUNDON CAPITAL PARTERS &
Tampa, FL 33614-5441                   Vidor, TX 77670-1019                           THOMAS G DUNDON)
                                                                                      BRANSCOMB PC
                                                                                      (DUNDON CAPITAL PARTNERS)
                                                                                      8023 VANTAGE DRIVE, SUITE 560

Paul M Halsey dba Admiral Video, LLC   Pavilion Management Company dba Hilton Phoen   PCH TRIBUNE LLC DBA NUMBER SIX LLC
503 EErie St. Suite B                  Mesa Hotel                                     4770 S 5600 W
Lancaster, NY 14086-9506               1011 W Holmes Avenue                           West Valley City, UT 84118-7400
                                       Mesa, AZ 85210-4923
       19-50900-cag Doc#248 Filed 01/22/20 Entered 01/22/20 15:31:46 Main Document Pg 10
                                             of 12


PCS Production Company, LP                 Polian Consulting                             PORTER HEDGES LLP
1551 Corporate Drive                       C/O IRVING WALKER                             AARON J POWER
Suite 125                                  COLE SCHOTZ PC                                1000 MAIN STREET 36TH FL
Irving, TX 75038-2450                      300 LOMBARD ST #1450                          HOUSTON, TX 77002
                                           BELTIM:ORE, MD 21202


PRISMIC 10, Inc.                           Prospect Productions LLC dba Barnicle         Reed, Michael
185 Alewife Brook Parkway, Suite 210       175 Varick St. 2nd floor                      16165 Cayenne Ridge Rd
Cambridge, MA 02138-1104                   New York, NY 10014-5856                       San Diego, CA 92127-3707




RENEE STOUT                                Residence Inn by Marriott Orlando Downtown    Rheinbold, Jim
2630 Fallbrook Dr.                         680 N Orange Ave                              10437 La Morada Dr
Oviedo, FL 32765                           Orlando, FL 32801-1374                        San Diego, CA 92124-1011




RHINO ARIZONA, LLC                         ROBERT ZEARFOSS                               Royal Restrooms Mountain Wes~ LLC
125 W Julie Dr                             2548 Rio Cordillera                           563 N Colorado St
Tempe, AZ 85283                            San Antonio, TX 78006                         SaIL Lake City, UT 84116-2505




RUSSELL W MILLS                            RUSSELL W. MILLS                              Russell, John
BELL NUNNALLY & MARTIN LLP                 (DUNDON CAPITAL PARTNERS                      3642 Terrace Place
2323 ROSS A VB SUITE 1900                  & THOMAS G DUNDON)                            Carlsbad, CA 92010-6593
DALLAS, TX 75201                           Bell Nunnally & Martin LLP
                                           2323 Ross Avenue, Suite 1900
                                           Dallas, TX 75201

RUTHER PALMER                              Safety Services, Inc. dba U.S Safety Servic   SAMANTHA EVANS
1827 Schley Ave.                           5525 Blanco Rd Suite 124                      539 Parkmont Ct
San Antonio, TX 78210                      San Antonio, TX 78216-6678                    San Antonio, TX 78258




SAN ANTONIO BUSINESS JOURNAL               SAN ANTONIO EXPRESS                           SCOTT ENOS
C/O SZABO ASSOC INC                        clo Zalina Tsarakova                          14718 EAGLES CROSSING DRIVE
3355 LENOX RD NE SUITE 945                 4747 Southwest Freeway                        ORLANDO, FL 32837-6923
ATLANTA, GA 30326                          Houston, TX 77027




Security Industry Specialists Inc. - SIS   SECURITY INDUSTRY SPECIALISTS, INC.           Shapins, William
20 West Galer Street                       C/OWAYNER TERRY                               13119 Lakeshore Grove Drive
Seattle, WA 98119                          15910 VENTURA BOULEVARD 12THFL                Winter Garden, FL 34787-5459
                                           ENCINO, CA 91436




Shavers, Brenda S                          SHOCK DOCTOR INC.                             Signal Wiz RTechnical Services
574 Terry Street Southeast                 11488 SLATER AVE                              6822 Fisk Avenue
Atlanta, GA 30312-2838                     FOUNTAIN VALLEY, CA 92708·5440                San Diego, CA 92122R2437




Silvennan Group                            Skousen, Lindsay                              Smith, Charles
436 Orange Street                          459 Virginia Dr                               4233 Avacado Blvd
New Haven, CT 06511-6402                   Winter Park, FL 32789-5806                    La Mesa, CA 91941-7125
      19-50900-cag Doc#248 Filed 01/22/20 Entered 01/22/20 15:31:46 Main Document Pg 11
                                            of 12


Sneaky Big Studios, LLC                   Sodexo                                SPECTRUM REACH/CHARTER
15750 N. Northsight Blvd.                 clo Thomas Stanton, Ass Gen Counsel   PO BOX 936671
Scottsdale, AZ 85260-1936                 9801 Washingtonian Blvd 12th Fl       ATLANTA, GA 31193-6671
                                          Gaithersburg, MD 20878




STACIE JOHNSON                            Stallard, Diane                       STATE OF ALABAMA
3039 Chavez Ave                           1503 South Silverstone Court          DEPT OF REVENUE
Clermont, FL 34715                        Orange City, FL 32763-6256            PO BOX 320001
                                                                                MONTGOMERY, AL 36132-0001




STEVE MARIUCCI                            STEVEN SHAFER                         Stieg, Frank
c/o Arnie Herz                            1290 Rip-Jay Circle                   215 Salvador Square
14 Vanderventer Ave, suite 255            Canyon Lake, TX78133                  Winter Park, FL 32789-5618
Port Washington, NY IlO50




Tarasewich, Thomas                        Tastinger, Anthony                    TEAMWORKS INNOVAnONS, INC.
3647 All American Blvd                    14867 Hawksmoor Run Circle            122 E Parrish Slreet
Orlando, FL 32810-4726                    Orlando, FL 32828-7510                Durham, NC 2770 I




Temple, Nicholas                          THE MONTAG GROUP, LLC                 THEODORE J COTTRELL
6166 TREE FOX PL                          14 Vanderventer Ave Suite 255         4580 REGENCY TRACE SW
Indianapolis,lN" 46237                    Port Washington, NY 1\050             ATLANTA,GA30331




THREE SISTERS PARlNERSHIP                 TIMOTHY GRANT                         TNT Game Truck, LLC
clop Russell Savory                       867 S Grant St.                       26788 Rhapsody Ct.
Beard & Savory                            Longwood, FL 32750-5507               Menifee, LA 92584-2714
119 S main St Suite 500
Memphis, IN 38103


Tompkins, John                            TREY BATES                            TRI-C Club Supply Inc.
4703 Camberley Ct.                        215 N Center                          32615 Park Lane St.
San Diego, CA 92154-8407                  #310                                  Garden City, MI48135-1528
                                          San Antonio, TX 78202




TRT DEVELOPMENT COMAPNY-SAN ANTONIO       TRTDEVELOPMENTCOMWANY                 Varner, Nicole
C/O WICK PHIT..LIPS ATTN: JASON ROOD      Omni SA Hotel                         221 Crumley Street SW
3131 McKINNEY AVB., SmTE 100              clo Kristen A Miller Reinsch          Atlanta, GA 30312-2609
DALLAS, TX 75204                          4001 Maple Ave, Suite 600
                                          Dallas, TX 75219


Vaughn, Nia                               VITAC Corporation                     WadleY,Jim
405 Pleasant Hill Road 30047~2980         8300 EMaplewood Ave Suite 310         786 West Solana Circle
                                          Greenwood Village, CO 80111-4851      Solana Beach, CA 92075~2358




WALTER JOHN ELLIS DBA SPORTS & BROA-      Ward, Thomas                          Watson, Kenneth
CAST SERVICE, 12101 E Mountain View Rd.   612 Angelica Circle,                  3503 Tree Crossing Parkway,
Scottsdale, AZ 85259                      Cary, NC 27518-8727                   Birmingham, AL 35244-4095
      19-50900-cag Doc#248 Filed 01/22/20 Entered 01/22/20 15:31:46 Main Document Pg 12
                                            of 12


WAYNE TERRY                               WCF MuLual btsurance                    Weber, Jake
HEMAR ROUSSQ & HEALD                      c/o Law Offices of William B King, PC   1120 Ecology Loop
15910 VENTURA BOULEVARD, 12THFL           3511 Broadway                           Earls, TN 38028-3416
ENCINO, CA 91436                          San Antonio, TX 78209




WElL GOTSHAL & MANGES LLP                 WElL GQTSHAL & MANGES LLP               Wellman, Dale
YEmJDAH BUCHWEITZ & GARRETT FAIL          ALFREDO PEREZ                           2692 Indigo Drive
(CBS)                                     700 LOUISIANA ST SUITE 1700             EI Cajon, CA 92019-3869
767 FIFTH AVB                             HOUSTON, TX 77002
NEW YORK, NY 10153


WFTV TELEVISIONCIO SZABO                  WHBQ TELEVISION                         WHBQ-TV ~ Cox Media Group NE, Inc
ASSOCIAlES INC                            CIO SZABO ASSOC INC                     P.O Box 82393
3355 LENOX RD NE SUITE 945                3355 LENOX RD NE SUITE 945              Chicago, II... 80691-0293
ATLANTA, GA 30326                         ATLANTA. GA 30326



WHBQ-TV - Cox Media Group NE, Inc., Jay   WILFORD COLEMAN, JR                     WILLIAM ENGSTRAND
6080 Mt Moriah Road EXT                   2121 PIONEER PASS                       1505 S SILVERSTONE CT.
Memphis, TN 38115-2645                    SEGUIN. TX 78155                        ORANGE CITY, FL 32763




WILUAM J NEULS                            WILLIAM MICHAEL MURRAY                  WILUAM ROBERTS
4910 Hershey Dr                           4019 Conway Place Circle                413 Four Seasons Ave
San Antonio, Tx 78220                     Orlando, FL 32812                       mascotte, FL 34753




Wilson, Joy                               Wolff, Steve                            WRSVRADIO
1533075 Avenue N.                         2131 Palomar Airport Road Ste. 330      CIO SZABO ASSOC INC
Palm Beach Gardens, FL 33418-1901         Carlsbad, CA 92011~1466                 3355 LENOX RD NE, SillTE 945
                                                                                  ATLANTA, GA 30326
